Mb. Chibe Justice McIveb,
dissenting. In this case two questions are presented : 1st. As to the sufficiency of the notice of the delinquent land sale; 2d. As to the charge of the Circuit Judge upon the question of redemption. As to the first of these questions, I agree with Mr. Justice McGowan in the view which he has taken, and do not deem it necessary to add anything to what he has said. But as to the second question, I am unable to agree with him ; not because I have any fault to find with his view of the law applicable to this case, but because, as it seems to me, he has placed an erroneous construction upon the charge of the Circuit Judge. Assuming the law to be, that the plaintiff, as a defaulting taxpayer, was entitled to redeem his land at any time before it was sold by the sinking fund commissioners, and that such right of redemption was not finally lost by the expiration of ninety-one days after the delinquent-land sale, when the property was declared forfeited to the State for want of bidders, the practical inquiry is, whether the charge *251of the Circuit Judge, properly construed, was in conflict of this view of the law.
The error in the opinion, as I submit with deference, arises from the fact, that detached sentences of the charge are set out in the exceptions and incorporated in the opinion, from which the conclusion is drawn that the charge was in conflict with the law as stated. But nothing is better settled than that the whole charge must be taken together and construed as a whole, and not by detached sentences that may be found in it. Otherwise, it would be very difficult, if not impossible, for any charge to stand the test. Owing to the imperfections of human nature, it would be unreasonable to expect that eveD the best and most careful judge could escape criticism if his charge is to be judged of by taking up detached sentences, without regard to the context in which they appear. The material inquiry is, whether the jury have received erroneous instruction as to the law applicable to a given case, and to determine this inquiry it is necessary that the whole charge should be considered together, for that is the way it was received by the jury, and that, therefore, is the way in which the jury must be regarded as having-considered it. Looking at the charge in this light, I do not see how the jury could have been misled as to the law applicable to this case.
The following is the whole of the charge relating to the question of redemption, as it is set out in the “Case,” to which alone we must look, and not to the exceptions, where it is not fully set out: 1 ‘The next point principally contended for is that Mr. Ebaugh practically, and in the eye of the law, redeemed this land before it was sold to Mullinax. The right to redeem extended 'to the full period of ninety-one days after the delinquent land sale. In this case there was no attempt made to redeem until probably two years had elapsed, but it was contended that the offer to redeem took place before the sale to Mullinax. You are to determine that fact, whether it did or not. You have heard the letter of the secretary of state, who was chairman of the sinking- fund commission, in response to Mr. Ebaugh, sending back the money he had given to Mr. Brooks, and declaring that it came too late, and that the sale *252had been made to Mr. Mullinax. Mr. Ebaugh, unfortunately, was absent from the State. I do not know that there is any provision in the statute to save one from the penalties of the law because he is absent from the State. The law gives ninety-one days after the sale, and after that time the sinking fund commission would have the right to sell this property. If, before the sinking fund commission made the contract of sale, he made the offer to redeem, there would be nothing in the statute law authorizing the redemption. But in this case you must take the testimony even on this point. There is the letter of the secretary of state, the testimony of Mr. Ebaugh as to his payment to Mr. Brooks, and all that. You will consider it all. But the time for redemption had passed. His entire light under the law to reclaim the land was gone, and the sinking fund commission had the right to make a sale of the land. Not only had the ninety-one days gone, but about two years had elapsed. Remember these points.”
It seems to me that the obvious meaning of that portion of the charge relating to the question of redemption, all of which is copied above, when considered as a whole, as it must be, is that until after the lapse of ninety-one days from the delinquent land sale, the defaulting taxpayer has the absolute right to redeem; and before that time does elapse, the sinking fund commission have no authority to offer the land for sale; but after that time has elapsed, without an offer to redeem having been made, the land may then be offered for sale by the commission, and if actually sold before any offer to redeem is made, then the purchaser will acquire a good title. Unless such be the proper construction of the charge, it is impossible to conceive why the question of fact, whether the offer to redeem was made before the sale to Mullinax, should have been submitted to the jury. If the jury were to understand from the charge that the undisputed fact, that Ebaugh had made no offer to redeem within the ninety-one days, effectually barred his right of redemption, then there was literally no question of fact in the case; and it would have been the idlest folly, amounting to a mere mockery, to submit the question of fact as to whether the offer to redeem was made before the sale to Mullinax, to *253the decision of the jury. I am unwilling to adopt a construction of the charge, which necessarily involves such an idea, especially when, in my judgment., the charge, considered as a whole, forbids such a construction.
The detached sentences in the charge which seem to be relied upon by appellant, are: 1st. “If before the sinking fund commission made the contract of sale he made the offer to redeem, there would be nothing in the statute law authorizing the redemption;” but it seems to me clear that, from the language immediately preceding and that immediately following that sentence, the Circuit Judge was speaking of the right to redeem within the ninety-one days, and not of the right to redeem after the lapse of ninety-one days. For the language preceding is: “The law gave ninety-one days after the sale (meaning, of course, the delinquent land sale), and after that time the sinking fund commission would have the right to sell this property ;” and, as if to make the meaning more plain, the sentence relied upon by appellant is immediately [followed] by these words: ‘ ‘But, in this ease (italics mine), you must take the testimony even on this point” — that is, the point whether Ebaugh made the offer to redeem before the sale to Mullinax — clearly meaning that, though Ebaugh had lost the right to redeem, by the lapse of the ninety-one days before any sale could be made by the commission, yet if he did offer to redeem before the sale was actually made, that would be sufficient. 2d. The other sentences relied upon are as follows: “But the time for redemption had passed. His entire right under the law to reclaim the land was gone, and the sinking fund commission had the right to make a sale of the land. Not only had the ninety-one days gone, but about two years had elapsed. Bemember these points.” The latter part of this quotation shows clearly that the judge was speaking of the ninety-one days which must elapse before “the sinking-fund commission had the right to make a sale of the land;” and his concluding injunction — “Bemember these points,” not this point — shows that, he meant that the jury should consider not only the point that the ninety-one days right to redeem was gone, but also the further point which he had previously directed them to consider, “in this case” — whether the offer to *254redeem by Ebaugh was made before the sale to Mullinax. T have no doubt that the judge intended the jury to understand, and have as little doubt that the jury did understand, that the whole case turned upon the question whether Ebaugh made the offer to redeem before the sale to Mullinax; and their verdict must be regarded as a response in the negative to that question.
There is one circumstance in this case not without significance, and that is the failure to produce the receipt which the plaintiff says he took from Brooks, which he thinks was given subject to the approval of the sinking fund commission. That receipt would have tended to show not only the precise date of the payment of the money, but also the terms upon which the money was received; whether conditioned upon the approval of the sinking fund commission, or, what was more probable, upon the condition that the land had not already been sold, as was stated to be the fact in the letter of the secretary of state returning the money. It must be remembered that the act of 1879 (17 Stat., 40), requiring sales of forfeited land by the sinking fund commission to be made “at public sale” after advertisement, was amended by the act of 1880 (17 Stat., 327), by strikiug out the words “at public sale” and the words “after such advertisement;” so that, as the law then stood, there was nothing to prevent a private sale of such lands without advertisement. It may be, therefore, that Brooks received the money upon the condition that the land had not already been sold at private sale, of which he was not informed. While I do not mean to insinuate even, that this receipt was intentionally suppressed by the plaintiff, yet it seems to me it would have been an important piece of evidence, and if the plaintiff, from any cause, even the most innocent, failed to produce it, he must take the consequences. It was the duty of the plaintiff to prove his case, and in order to do so it was necessary for him to show that he had actually paid the money before the sale to Mullinax, which I think we are bound to assume the jury found was not the case; and that is the end of the matter.
I think, therefore, that the judgment of the Circuit Court should be affirmed.
Judgment reversed.